In an action, inter alia, to recover damages for fraud, the defendant Angela Richardson appeals from so much of an order of the Supreme Court, Rockland County (Meehan, J.), dated May 15, 2000, as denied her motion for summary judgment dismissing the complaint insofar as asserted against her.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, and the action against the remaining defendants is severed.
The plaintiff commenced this action to challenge the sale of a condominium unit to the defendant in 1993, alleging both constructive and actual fraud (see, Debtor and Creditor Law §§ 273, 276). However, contrary to the plaintiff’s contention, the application of the doctrine of collateral estoppel, arising from an order of a bankruptcy court in a proceeding to which the plaintiff was party, precludes relitigation of the material allegations of the complaint, which were determined against the plaintiff in the bankruptcy proceeding (see, Debtor and Creditor Law §§ 273, 276; D’Arata v New York Cent. Mut. Fire Ins. Co., 76 NY2d 659; Canfield v Harris, 252 NY 502; Pen Pak Corp. v LaSalle Bank, 240 AD2d 384; Forte v Kaneka Am. Corp., 110 AD2d 81). Thus, the appellant is entitled to summary judgment dismissing the complaint insofar as asserted against her. O’Brien, J. P., Ritter, Santucci and Schmidt, JJ., concur.